El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Este pleito tiene por objeto obtener de la corte la decla-ración de qne la demandante es hija natural reconocida por José A. Grillo Santiago y, por haber muerto éste, fueron de-mandadas su viuda y su hija légitima menor de edad.
Aunque la demanda fué presentada en el año 1910 no se hizo la citación de las demandadas hasta dos años después y entonces comparecieron por medio de abogado alegando la excepción previa de que la demanda no aducía hechos deter-minantes de causa de acción. Como consecuencia de esa ex-cepción fué presentada otra demanda enmendada que tam-bién fué excepcionada por igual motivo, y en 14 de julio de 1914 los abogados de las partes convinieron por escrito, con la aprobación de la corte, en que las demandadas retirarían la excepción previa presentada y en que tendrían veinte días para contestar, contados desde dicha estipulación. Después *246de esto, el pleito quedó sin tramitación durante seis años hasta que en enero de 1920 la demandante, sin intervención de su abogado, pidió y obtuvo del secretario de la corte que re-gistrara la rebeldía de las demandadas. Otra vez quedó pa-ralizado el pleito hasta que al año siguiente la corte ordenó fueran citadas las partes a exponer por qué no debía tenerse a la demandante por desistida de su acción, por abandono; y habiendo comparecido la demandante la corte declaró el 28 de marzo de 1921 que no procedía el archivo del pleito.' Cinco meses después, el 23 de agosto, un día después del fijado por la Ley Núm. 94 de 31 de marzo de 1909 para la inclusión en .calendario especial de la corte de los pleitos en rebeldía, la parte demandante, sin autorización de la corte, consiguió que el pleito fuera incluido en ese calendario, celebrándose el jui-cio el día 26 de agosto sin la asistencia de las demandadas y recayendo sentencia declarando con lugar la demanda. Noti-ficadas las demandadas de la sentencia comparecieron en se-guida ante la corte bajo la dirección de otro abogado y le pi-dieron que dejara sin efecto la sentencia y también la anotación de su rebeldía alegando sorpresa, entre otras razones, porque según la declaración jurada de la madre de la menor demanda-da que presentaba la única noticia que tuvo por su abogado desde que le confió su representación en 1912 fué la de que el pleito estaba terminado, por lo que desde hace más de seis años no se ocupaba de él, que su abogado nunca le manifestó que el pleito estuviera pendiente ni ha renunciado la representa-ción de las demandadas, que la peticionaria tiene evidencia suficientemente para demostrar que la demandante no es hija de José A. Grillo y que ha confiado su representación ahora a otro abogado a quien expuso todas las cuestiones.
■ La corte inferior negó la solicitud de las demandadas e interpuesta por ellas esta apelación contra esa resolución ale-gan en su recurso como único motivo para sostenerlo que la corte inferior abusó de la facultad discrecional que le concede *247el artículo 140 del Código de Enjuiciamiento Civil para de-jar sin efecto su sentencia y la anotación de rebeldía.
Teniendo en cuenta que este pleito tiene por objeto que la demandante sea declarada bija natural reconocida por su padre, muerto a la fecba de ser interpuesta la demanda; que los pleitos sobre filiación afectan no sólo a las partes liti-gantes sino a la sociedad en general; que habiendo compare-cido las demandadas en 1912 y no habiendo sido resuelto el pleito antes de agosto de 1921 estaban justificadas en creer la información que les dió su abogado referente a que el pleito estaba terminado: que la petición para incluirlo en el calen-dario especial fuá hecha después del término, fijado por la ley y que el juicio fué celebrado a los tres días, nos parece que los fines de la justicia se cumplen mejor permitiendo que las de-mandadas, que son una viuda y una menor de edad, se defien-dan, que no negándoles la petición que hicieron con tal fin. En circunstancias como las presentes los tribunales, generalmente, son benévolos en dejar sin efecto la sentencia y también la re-beldía de los demandados.
La resolución apelada debe ser revocada con instruccio-nes a la corte inferior de que proceda de acuerdo con esta opinión.

Revocada la resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.